        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 1 of 14



                      IN THE UNITED STATES DISTRICT COURT
                                                                                    DEC 1 7 2019
                          EASTERN DISTRICT OF ARKANSAS
                               NORTHERN DIVISION
                                                                             JAMES W~ORMACK, CLERK
                                                                             By: _ _  _
                                                                                   t-jliltf"-"'lr---~=-
                                                                                                   ocPcLeRK
WILLIAM HALLMAN and DEANNA                                                        PLAINTIFFS
WALKER, Each Individually and on
Behalf of All Others Similarly Situated


vs.                                                 %&- Dl"fa\
                                    Case No. 3:19-cv-

                        This case assigned to Dis~Judge Mars~ _
PECO FOODS, INC.        and to Magistrate Judge     -~--r_e_-_____                DEFENDANT


                   ORIGINAL COMPLAINT-COLLECTIVE ACTION


        COME NOW Plaintiffs William Hallman and Deanna Walker (collectively

"Plaintiffs"), each individually and on behalf of all other similarly situated current and

former employees of Defendant Peco Foods, Inc. ("Defendant"), by and through their

attorneys Sean Short and Josh Sanford, and bring this collective action, and in support

thereof they do hereby state and allege as follows:

                        I.         PRELIMINARY STATEMENTS

        1.    This is a collective action brought by Plaintiffs, each individually and on

behalf of all similarly situated employees who performed work for Defendant during the

three-year period preceding the filing of this Complaint.

        2.    Plaintiffs bring this action under the Fair Labor Standards Act, 29 U.S.C. §

201,   et seq. ("FLSA"), and the Arkansas Minimum Wage Act, Ark. Code Ann. § 11-4-
201,   et seq. ("AMWA"), for declaratory judgment, monetary damages, liquidated
damages, prejudgment interest, and costs, including reasonable attorneys' fees, as a




                                             Page 1 of12
                              William Hallman, et al., v. Peco Foods, Inc.
                             U.S.D.C. (E.D. Ark.) Case No. 3:1!k:v-_ _
                                Original Complaint-Collective Action
        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 2 of 14



result of Defendant's failure to pay Plaintiffs and all other similarly situated employees

lawful overtime compensation for hours worked in excess of forty (40) hours per week.

       3.     Upon information and belief, for at least three (3) years prior to the filing of

this Complaint, Defendant has willfully and intentionally committed violations of the

FLSA and the AMWA as described, infra.

                            II.          JURISDICTION AND VENUE

       4.     The United States District Court for the Eastern District of Arkansas has

subject matter jurisdiction over this suit under the provisions of 28 U.S.C. § 1331

because this suit raises federal questions under the FLSA.

       5.     This complaint also alleges AMWA violations, which arise out of the same

set of operative facts as the federal cause of action herein alleged. Therefore, this Court

has supplemental jurisdiction over the AMWA claims pursuant to 28 U .S.C. § 1367(a).

       6.     The acts alleged in this Complaint had their principal effect within the

Northern Division of the Eastern District of Arkansas, and venue is proper in this Court

pursuant to 28 U.S.C. § 1391(b)(2).

                                       Ill.        THE PARTIES

       7.      Plaintiff William Hallman is a citizen of the United States, domiciled in

Pocahontas, and was employed by Defendant during the three years preceding the

filing of this Complaint.

       8.      Plaintiff Deanna Walker is a citizen of the United States, domiciled in

Doniphan, Missouri, and was employed by Defendant during the three years preceding

the filing of this Complaint.




                                                  Page2 of12
                                   WIiiiam Hallman, et al., v. Peco Foods, Inc.
                                  U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                                     Original Complaint-Collective Action
        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 3 of 14



       9.      At all times relevant to the allegations in this Complaint, Plaintiffs were

hourly-paid employees at Defendant's location in Pocahontas.

       10.     Plaintiffs and all those similarly situated are "employees" of Defendant as

defined by 29 U.S.C. § 203(e).

       11.     At all times material herein, Plaintiffs and those similarly situated have

been entitled to the rights, protections and benefits provided under the FLSA and the

AMWA.

       12.     Plaintiffs bring this action on behalf of themselves and all other similarly

situated individuals pursuant to 29 U.S.C. § 216(b). Plaintiffs and the similarly situated

individuals were, or are, employed by Defendant as hourly paid employees within three

(3) years of the filing of this Complaint. As this case proceeds, it is likely that more

individuals will join this action as opt-in plaintiffs.

       13.     At all relevevant times, Defendant is, and has been, an "employer" of

Plaintiffs and the similarly situated individuals within the meaning of the FLSA, 29

U.S.C. § 203(d).

       14.     Defendant is a foreign for-profit corporation, registered to do business in

Arkansas, with its principal place of business at 1020 Lurleen Wallace Boulevard North,

Tuscaloosa, Alabama 35401.

       15.     Defendant's registered agent for service of process in Arkansas is Jason

Thomas, at 425 West Capitol Avenue, Suite 3300, Little Rock, Arkansas 72201.

       16.     Defendant's annual gross volume of sales made or business done was not

less than $500,000.00 (exclusive of excise taxes at the retail level that are separately

stated) during each of the three calendar years preceding the filing of this complaint.

                                              Pagel of 12
                               William Hallman, et al., v. Peco Foods, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                                 Original Complaint-Collective Action
        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 4 of 14



       17.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least two individuals who were engaged in interstate commerce

or in the production of goods for interstate commerce, or had employees handling,

selling, or otherwise working on goods or materials that had been moved in or produced

for commerce by any person, including goods or materials typically used in the shoe

and retail industry.

       18.    During each of the three years preceding the filing of this Complaint,

Defendant employed at least four employees.

                          IV.        FACTUAL ALLEGATIONS

       19.     Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       20.     Defendant owns and operates several chicken processing plants

throughout Arkansas, Mississippi and Alabama.

       21.     Defendant employed each of the named Plaintiffs at one of its plants in

Arkansas within the three years prior to the filing of this lawsuit.

       22.     During the period relevant to this lawsuit, Defendant classified Plaintiffs as

hourly employees, non-exempt from the overtime requirements of the FLSA and the

AMWA.

       23.     Plaintiff Hallman was employed as an hourly-paid Production Specialist

from February of 2019 until October of 2019.

       24.     Production Specialists were responsible for grading chicken, sending

chicken to the cutting department, and styling the chicken.



                                            Page4of 12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint-Collective Action
          Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 5 of 14



      25.      Plaintiff Hallman worked from approximately 6 o'clock AM until 5 o'clock

PM, four to six days per week.

      26.      Plaintiff Walker was employed as an hourly-paid Breading Specialist

during November of 2019.

      27.      Breading Specialists oversaw the chicken breading production line.

      28.      Plaintiff Walker worked from approximately 6 o'clock AM until 5 o'clock

PM, four to six days per week.

      29.      Before their shift, Plaintiffs and similarly situated employees were required

to attend a safety meeting which usually lasted between five and twenty minutes.

       30.     Plaintiffs were not paid for the time spent at the safety meeting.

       31.     Before their shift, Plaintiffs and similarly situated employees were required

to wait in line to receive personal protective equipment (PPE), and then don the PPE,

which included equipment such as earplugs, aprons, glasses, and multiple pairs of

gloves.

       32.     During their shift, Plaintiffs and similarly situated employees were required

to take two unpaid thirty-minute breaks, during which they had to doff their PPE and

then don it before returning to work.

       33.     Each time Plaintiffs and similarly situated employees donned their PPE, it

took approximately five to twenty minutes.

       34.     Including pre-shift donning and mid-break donning, Plaintiffs and similarly

situated employees spent considerably more than one hour each week donning PPE.

       35.     Plaintiffs were not paid for time spent donning and doffing their PPE.




                                            Page 5of12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint---Collective Action
       Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 6 of 14



      36.    Plaintiffs' hours varied from week to week, but each Plaintiff worked more

than 40 hours a week on at least one occasion.

      37.    Despite their overtime work, they were not properly compensated for all

overtime hours worked in excess of 40 hours per week.

      38.    Because     of the      unrecorded       hours,     Plaintiffs   were   deprived   of

compensation for all hours worked, including overtime compensation for all hours

worked over forty (40) per week.

      39.    Plaintiffs and similarly situated employees do not belong to a union nor is

there an applicable collective bargaining agreement in place.

               V.       REPRESENTATIVE ACTION ALLEGATIONS

      40.    Plaintiffs bring their claims for relief for violation of the FLSA as a collective

action pursuant to Section 16(b) of the FLSA, 29 U.S.C. § 216(b).

      41.    Plaintiffs propose to represent a class of individuals defined as follows:

      All hourly workers in the last three years who regularly attended safety
       meetings and/or donned and doffed personal protective equipment.

      42.     In conformity with the requirements of FLSA Section 16(b), Plaintiffs have

attached hereto written Consents to Join this lawsuit.

      43.    The relevant time period dates back three years from the date on which

Plaintiffs' Original Complaint-Collective Action was filed herein and continues forward

through the date of judgment pursuant to 29 U.S.C. § 255(a).

      44.    The members of the class are similarly situated as follows:

      A.     They were classified by Defendant as non-exempt from the minimum

wage and overtime requirements of the FLSA;


                                           Page& of12
                            William Hallman, et al., v. Peco Foods, Inc.
                           U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                              Original Complaint-Collective Action
       Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 7 of 14



       B.     They were paid by the hour;

       C.     They were subject to Defendant's common policy requiring hourly workers

to attend safety meetings and don protective gear without pay; and

       D.     They were not part of a union nor was there a collective bargaining

agreement in place.

       45.    Plaintiffs are unable to state the exact number of potential members of the

FLSA class but believes that the class exceeds one hundred (100) persons.

       46.    Defendant can readily identify the members of the Section 16(b) class,

which encompasses all hourly-paid employees at its retail establishments.

       47.    The names and physical and mailing addresses of the FLSA collective

action plaintiffs are available from Defendant, and a Court-approved Notice should be

provided to the FLSA collective action plaintiffs via first class mail and email to their last

known physical and electronic mailing addresses as soon as possible, together with

other documents and information descriptive of Plaintiffs' FLSA claim.

                         VI.        FIRST CAUSE OF ACTION
                      (Individual Claims for Violation of the FLSA)

       48.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.

       49.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the FLSA, 29 U.S.C. § 201, et seq.

       50.    At all relevant times, Defendant was Plaintiffs' "employer" within the

meaning of the FLSA, 29 U.S.C. § 203.




                                            Page 7 of 12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint-Collective Action
        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 8 of 14



       51.    At all relevant times, Defendant has been, and continues to be, an

enterprise engaged in commerce within the meaning of the FLSA, 29 U.S.C. § 203.

       52.    29 U.S.C. §§ 206 and 207 require any enterprise engaged in commerce to

pay all employees a minimum wage for all hours worked up to forty (40) in one week

and to pay time and a half of regular wages for all hours worked over forty (40) hours in

a week, unless an employee meets certain exemption requirements of 29 U.S.C. § 213

and all accompanying Department of Labor regulations.

       53.    At all times relevant to this Complaint, Defendant classified Plaintiffs as

non-exempt from the overtime requirements of the FLSA.

       54.    Despite the entitlement of Plaintiffs to overtime payments under the FLSA,

Defendant failed to pay Plaintiffs for all hours worked, including an overtime rate of one

and one-half times their regular rate of pay for all hours worked over forty (40) in each

one-week period.

       55.    Defendant's failure to pay Plaintiffs all overtime wages owed was willful.

       56.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the three (3) years prior to the filing

of this Complaint.

                       VII.         SECOND CAUSE OF ACTION
                     (Individual Claims for Violation of the AMWA)

       57.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.




                                              Page8 of12
                               William Hallman, et al., v. Peco Foods, Inc.
                              U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                                 Original Complaint-Collective Action
       Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 9 of 14



       58.    Plaintiffs assert this claim for damages and declaratory relief pursuant to

the AMWA, Ark. Code Ann.§§ 11-4-201, et seq.

       59.    At all relevant times, Defendant was Plaintiffs' "employer" within the

meaning of the AMWA, Ark. Code Ann. § 11-4-203(4 ).

       60.    Sections 210 and 211 require employers to pay all employees a minimum

wage for all hours worked up to forty in one week and to pay one and one-half times

regular wages for all hours worked over forty hours in a week, unless an employee

meets the exemption requirements of 29 U.S.C. § 213 and accompanying Department

of Labor regulations.

       61.    At all times relevant to this Complaint, Defendant classified Plaintiffs as

non-exempt from the overtime requirements of the AMWA.

       62.    Despite the entitlement of Plaintiffs to overtime payments under the

AMWA, Defendant failed to pay Plaintiffs an overtime rate of one and one-half times

their regular rate of pay for all hours worked over forty (40) in each one-week period.

       63.    Defendant's failure to pay Plaintiffs all overtime wages owed was willful.

       64.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs for monetary damages, liquidated damages, and costs, including reasonable

attorneys' fees, for all violations that occurred within the two (2) years prior to the filing

of this Complaint pursuant to Arkansas Code Annotated§ 11-4-218.

                        VIII.       THIRD CAUSE OF ACTION
                  (Collective Action Claim for Violation of the FLSA)

       65.    Plaintiffs repeat and re-allege all previous paragraphs of this Complaint as

though fully incorporated in this section.


                                            Page 9of 12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint-Collective Action
        Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 10 of 14



        66.    Plaintiffs, each individually and on behalf of all others similarly situated,

assert this claim for damages and declaratory relief pursuant to the FLSA, 29 U.S.C. §

201, et seq.

        67.    At all relevant times, Defendant has been, and continues to be, an

"employer" of Plaintiffs and all those similarly situated within the meaning of the FLSA,

29   u.s.c. § 203.
        68.    Defendant classified Plaintiffs and all similarly situated employees as non-

exempt from the overtime requirements of the FLSA.

        69.    Despite the entitlement of Plaintiffs and those similarly situated to overtime

payments under the FLSA, Defendant failed to pay Plaintiffs and all those similarly

situated for all hours worked, including an overtime rate of one and one-half times their

regular rates of pay for all hours worked over forty (40) in each one-week period.

        70.    Defendant willfully failed to pay overtime wages to Plaintiffs and to others

similarly situated.

        71.    By reason of the unlawful acts alleged herein, Defendant is liable to

Plaintiffs and all those similarly situated for monetary damages, liquidated damages,

and costs, including reasonable attorneys' fees, for all violations that occurred within the

three (3) years prior to the filing of this Complaint.

                               IX.         RELIEF SOUGHT

        WHEREFORE, premises considered, Plaintiffs William Hallman and Deanna

Walker pray as follows:

        A.     That Defendant be summoned to appear and answer herein;

        B.     Designation of this action as an FLSA collective action on behalf of the

                                            Page 10 of12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint-Collective Action
       Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 11 of 14



Collective Action Members and prompt issuance of notice to all similarly-situated

persons, apprising them of the pendency of this action, permitting them to join this

action pursuant to 29 U.S.C. § 216(b), and tolling of the statute of limitations;

       C.     An award of unpaid wages for all hours worked in excess of 40 in a

workweek at a rate of one and one-half times the regular rate of pay under the FLSA;

       D.     Equitable tolling of the FLSA statute of limitations;

       E.     A declaratory judgment that the practices complained of herein are

unlawful under the FLSA;

       F.     An award of liquidated damages as a result of Defendant's willful failure to

pay for all hours worked in excess of 40 in a workweek at a rate of time and one-half of

the regular rate of pay pursuant to 29 U.S.C. § 216;

       G.     An Order pursuant to the AMWA awarding Plaintiffs unpaid overtime and

any other damages or injunctive relief allowed by law;

       H.     An Order awarding pre-judgment and post-judgment interest at the highest

rates allowed by law;

       I.     An Order compelling the accounting of the books and records of

Defendant, at Defendant's own expense;

       J.     An award of costs and expenses of this action together with reasonable

attorney's fees and an award of a service payment to the Plaintiffs; and

       K.     Such other and further relief as this Court deems just and proper.




                                            Page 11 of 12
                             William Hallman, et al., v. Peco Foods, Inc.
                            U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                               Original Complaint-Collective Action
Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 12 of 14



                                          Respectfully submitted,

                                          WILLIAM HALLMAN and DEANNA
                                          WALKER, Each Individually
                                          and on Behalf of All Others
                                          Similarly Situated, PLAINTIFFS

                                          SANFORD LAW FIRM, PLLC
                                          One Financial Center
                                          650 South Shackleford, Suite 411
                                          Little Rock, Arkansas 72211
                                          Telephone: (501) 221-0088
                                          Facsimile: (888) 787-2040



                                          Se~
                                             ~g
                                          Ark. Bar No. 2015079




                                Page 12 of12
                 William Hallman, et al., v. Peco Foods, Inc.
                U.S.D.C. (E.D. Ark.) Case No. 3:19-cv-_ _
                   Original Complaint-Collective Action
      Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 13 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


WILLIAM HALLMAN and DEANNA                                                  PLAINTIFFS
WALKER, Each Individually and on
Behalf of All Others Similarly Situated


vs.                             Case No. 3: 19-cv-__


PECO FOODS, INC.                                                           DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly-paid worker for Peco Foods, Inc., within the past
three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.




                                                WILLIAM HALLMAN
                                                December 17, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
       Case 3:19-cv-00368-DPM Document 1 Filed 12/17/19 Page 14 of 14



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION


WILLIAM HALLMAN and DEANNA                                                  PLAINTIFFS
WALKER, Each Individually and on
Behalf of All Others Similarly Situated


vs.                             Case No. 3:19-cv-


PECO FOODS, INC.                                                           DEFENDANT


                      CONSENT TO JOIN COLLECTIVE ACTION


       I was employed as an hourly-paid worker for Peco Foods, Inc., within the past
three (3) years. I understand this lawsuit is being brought under the Fair Labor Standards
Act for unpaid wages. I consent to becoming a party-plaintiff in this lawsuit, to be
represented by Sanford Law Firm, PLLC, and to be bound by any settlement of this action
or adjudication by the Court.




                                                DEANNA WALKER
                                                December 17, 2019




Josh Sanford, Esq.
SANFORD LAW FIRM, PLLC
One Financial Center
650 South Shackleford Road, Suite 411
Little Rock, Arkansas 72211
Telephone: (501) 221-0088
Facsimile: (888) 787-2040
josh@sanfordlawfirm.com
